Case 6:19-cv-01393-RBD-EJK Document 1 Filed 07/29/19 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

TERESA RICHTER, CASE NO.:
Plaintiff,

VS.

KOPURI ORTHODONTIST, P.A.

d/b/a CENTRAL FLORIDA

ORTHODONTIC SPECIALISTS,

Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL
The Plaintiff, TERESA RICHTER, states and alleges as follows:
JURISDICTION AS TO ALL COUNTS

1. This action arises under the provisions of the Federal Equal Employment Opportunities
Act, 42 U.S.C. section 2000 e. et. seq., and the Federal Pregnancy Discrimination Act of
1978, 42 U.S.C. section 2000 e- et seq.

2. At all times alleged hereto Plaintiff, TERESA RICHTER was a resident of the State of
Florida.

3. Plaintiff, TERESA RICHTER, a female, is an individual whose status is protected pursuant
to the Federal Equal Employment Opportunities Act, 42 U.S.C. section 2000 e- et seq. and
the Federal Pregnancy Discrimination Act of 1978, 42 U.S.C. section 2000 e- et seq.

4, At all times alleged hereto Defendant KOPURI ORTHODONDIST, P.A., was a
professional association organized pursuant to the laws of the State of Floridz.

5. At all times alleged hereto, Defendant KOPURI ORTHODONDIST, P.A., was an

1
10.

11.

12.

Case 6:19-cv-01393-RBD-EJK Document 1 Filed 07/29/19 Page 2 of 5 PagelD 2

employer as defined pursuant to the Federal Equal Employment Opportunities Act, 42
U.S.C. section 2000 e- et seq. and the Federal Pregnancy Discrimination Act of 1978, 42
U.S.C. section 2000 e- et seq.
Any and all allegations alleged hereto occurred at Defendant’s place of business located at
730 San Lake Rd., Suite 124, Orlando, FL 32809.
Prior to filing this action, on or about April 30, 2019, Plaintiff filed charges of sex and
pregnancy discrimination with the Federal Equal Employment Opportunity Commission
pursuant to 42 U.S.C. §2000(e).
A Notice of Right to Sue was issued by the Federal Equal Employment Opportunity
Commission on or about May 22, 2019. Plaintiff has filed his action within 90 days of
receipt of the Right to Sue and exhausted all administrative remedies prior to filing this
action. See attached exhibit “A”.

COUNT I - SEX DISCRIMINATION
Plaintiff, TERESA RICHTER was previously employed by the Defendant, KOPURI
ORTHODIST, P.A., d/b/a CENTRAL FLORIDA ORTHODONTIC SPECIALIST, from
on or about 2015, until the date of Plaintiff's termination of on or about January 24, 2019..
At the time that the Plaintiff was last employed by the Defendant, Plaintiff held the position
of office manager for Defendant’s professional orthodontic practice
Prior to Plaintiff's termination from employment, Plaintiff informed the Defendant that
Plaintiff was pregnant.
During the course of Plaintiff's pregnancy, Defendant requested that Plaintiff train another

employee to perform Plaintiff's job duties.
13.

14.

15.

16,

17.

18.

19.

20.

21.

22.

24,

Case 6:19-cv-01393-RBD-EJK Document 1 Filed 07/29/19 Page 3 of 5 PagelD 3

Plaintiff proceeded to train that employee.

Despite training, the trainee had difficulties learning the duties of the position.

Plaintiff informed the Defendant that this individual was having difficulty performing the
job duties and had been unprofessional in the workplace.

Defendant indicated Plaintiff's hours would be decreased, and sent the Plaintiff home.
Plaintiff was then terminated from employment with reasons given the Plainciff had been
talking on her phone, had refused to train the employee, and was not professional to
Defendant’s Hispanic patients.

The individual who whom Plaintiff had trained, who was not pregnant, and who was less
qualified than the Plaintiff, assumed Plaintiff's job duties.

Defendant’s reasons for a meeting Plaintiff from employment were false.

Plaintiff was terminated based upon Plaintiff's pregnancy in violation of the Federal Equal
Employment Opportunities Act, 42 U.S.C. section 2000 e- et seq. and the Federal
Pregnancy Discrimination Act of 1978, 42 U.S.C. section 2000 e- et seq.

Plaintiff’ s termination from employment by Defendant was willful and intent:onal.

At all times alleged hereto, Plaintiff performed Plaintiff's job duties for the Defendant in a
successful and satisfactory: manner.

As a result of Plaintiffs wrongful termination, Plaintiff has suffered lost wages and the
value of benefits which would have been earned and accrued had Plaint:ff remained
employed by the Defendant. Plaintiff will suffer those losses in the future. Plaintiff has
additionally suffered mental anguish and humiliation.

Plaintiff has retained undersigned counsel to represent Plaintiff in this matter egreed to pay
Case 6:19-cv-01393-RBD-EJK Document 1 Filed 07/29/19 Page 4 of 5 PagelD 4

counsel a reasonable fee.

WHEREFORE, Plaintiff demands judgment for the following:
That the Court award Plaintiff'sums for unpaid back wages and future wages, and the value
of lost past and future benefits.

That the Court award Plaintiff damages for mental anguish and humiliation.

. That the Court award punitive damages.

That the Court award Plaintiff reasonable attorney's fees pursuant to 42 U.S.C. section 2000
e- et. seq. and costs of this action.

That the Court award such other and further relief as may be just and equitable in the
circumstances.

Trial by jury.

Respectfully submitted this 29" day of July, 2019

/s/ David W_ Glasser
DAVID W. GLASSER, ESQUIRE
Fla. Bar No. 780022
116 Orange Avenue
Daytona Beach, FL 32114
Telephone: (386) 252-0175
Facsimile: (386) 257-0246
Email: David@dglasserlaw.com
legal@dglasserlaw.com
Attorney for Plaintiff
Case 6:19-cv-01393-RBD-EJK Document 1 Filed 07/29/19 Page 5 of 5 PagelD 5

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Teresa Richter From: Tampa Field Office
8801 El Prado Avenue 501 East Poik Street
Orlando, FL 32825 Room 1000

Tampa, FL 33602

 

[| : On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEGC Representative Telephone No.

Jahaira Quintana,
511-2019-02595 Investigator {813) 202-7940

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not ctherwise covered py the statutes.
Your charge was not timely filed witn EEOC; in other words, you waited too long after the, date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or loca! fair employment practices agency that investigated this charge.

UO BH OUOUG

Other (briefly state)

- NOTICE OF SUIT RIGH7S -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilitios Aci, the Gznctic information Nondiscrimination Act, of the Age
Discrimination in Employment Aci: his will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondeni(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on| this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Goangtene WawTHesce Rianniia

V4 ioe ij }

 

{
SEE Evangeline Hawthorne, (Date Mailed)

Director
cc:

CENTRAL FLORIDA ORTHODONTIC SPECIALIST
730 Sandlake Road
Suite 124

Orlando, FL 32809

 
